DETAILED ACTION
Claims 1-4, 6, 10, 13, 21-23, 36-38 and 48-61 are under current consideration.

The elected species are HBV and SEQ ID NO: 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 1, WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10, 13, 21-23, 36-38 and 48-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to an immunogenic composition comprising an adjuvant and a VLP; the VLP comprises an artificial nucleic acid cassette comprising packaging signals from HBV and nucleotide biding motif comprising the nucleic acid motif RGAG wherein R is G or A; see claim 1. 
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
As noted above, the claims are directed to an immunogenic composition comprising an adjuvant and a VLP; the VLP comprises an artificial nucleic acid cassette comprising packaging signals from HBV and nucleotide biding motif comprising the nucleic acid motif RGAG wherein R is G or A; see claim 1.
Structurally, the claims are not limited in view of the VLP or the artificial cassette. The claim merely indicates that RGAG from HBV is present in the cassette
Functionally, the claims require that a VLP comprises a packaged artificial nucleic acid sequence. 
However, the claims fail to provide the origin of the VLP and it is not clear if any and all possible VLPs of any structure can successfully encapsidate the claimed cassette. 
The prior art indicates that the claimed motif is not unique to HBV. See attached form 892 for Arts (WO 2014/093965). Arts, para. 4 provides the following citation (emphases added): “Secondary and tertiary structures of retroviral gRNAs in the 5'UTR as well as proximal coding regions are involved in gRNA dimerization, packaging, and translation. In HIV-1, the canonical packaging signal (also referred to as psi or ψ) contains four stem loops (SL1-SL4) located downstream of the primer binding site (PBS) and extending into the 50 terminus of gag coding sequences. In particular, SL1 contains the dimerization initiation site (DIS) which forms the kissing loop for gRNA dimerization. Both SL2 (containing the splice donor site) and SL3 have high affinity for NC, but only SL3 is recognized as the core packaging element containing the highly conserved GGAG NC-binding sequence. In complex retroviruses such as HIV- 1 , gRNA packaging and dimerization signals map to multiple sequences in both LTRs and the 5' end of gag, including the trans-activating- responsive (TAR) stem loop and PBS. Despite attempts to define the complete HIV-1 gRNA packaging signal, the relative role of each sequence within HIV- 1 genome has remained debatable.”
Separately, HBV particles for gene transfer is known in the art which would inherently comprise such sequence; see Protzer et al. (1999-see attached form 892). 
The specification does not provide adequate support for any and all VLPs from any and all viruses as claimed would lead to the successful packaging some nucleic acid cassette merely comprising RGAG motif. VLPs have been prepared from bacteriophage, plant viruses, retroviruses, etc.
Given the lack of structure to function correlations and the lack of sufficient examples, the claims are rejected for exceeding the support provided by the instant specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648